This case is before us on motion to affirm on certificate. The appeal bond in this case was filed on the 8th day of March, 1918; hence this appeal was returnable at the preceding term of this court. This motion was not filed in this case until the 23d of July, 1918.
As stated by Judge Hendricks in First National Bank of Wellington v. Hix, 156 S.W. 535:
"This matter is controlled by the decision in the case of Laughlin v. Dabney, 86 Tex. 120, 24 S.W. 259, by the Supreme Court, holding that `the appellee, or defendant in error, as the case may be, must file his certificate at the term of the court to which the appeal or writ of error is returnable.'" Chambers v. Grisham, 155 S.W. 959; Holland v. Brown McFarland, 152 S.W. 1195; Thorn v. Lanier, 57 Tex. Civ. App. 67,121 S.W. 715; Western Union Telegraph Co. v. Wofford,32 Tex. Civ. App. 427, 72 S.W. 620, 74 S.W. 943; Pickett v. Mead, 25 S.W. 656: Berry v. Blankenship, 30 Tex. 380.
  Motion to affirm denied. *Page 934